TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 20, 2020



                                       NO. 03-19-00414-CV


  Appellant, HB Aviation, LLC // Cross-Appellants, Glenn Hegar, Texas Comptroller of
              Public Accounts; and Ken Paxton, Texas Attorney General

                                                  v.

     Appellees, Glenn Hegar, Texas Comptroller of Public Accounts; and Ken Paxton,
              Texas Attorney General // Cross-Appellee, HB Aviation, LLC




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the final order signed by the trial court on May 30, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. Appellant shall pay

all costs relating to this appeal, both in this Court and in the court below.